Citation Nr: 0211657	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and/or an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a letter dated April 24, 2000, the 
veteran was advised that service connection for PTSD was 
denied and he could file a claim for anxiety disorder.  The 
veteran subsequently filed a claim for anxiety disorder, and 
the issue was recharacterized as entitlement to service 
connection for PTSD and/or an anxiety disorder.  A 
supplemental statement of the case on this issue was provided 
and the veteran gave testimony at a personal hearing before 
the undersigned Board Member at the RO in February 2002.  The 
issue is ready for appellate review. 


FINDINGS OF FACT

1.  An anxiety disorder has been shown to be causally related 
to the veteran's military service.

2.  PTSD symptoms have not been attributed to a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
as well as a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

A March 2000 VA psychiatric examination provided a diagnosis 
of anxiety disorder.  The March 2000 VA examiner commented as 
follows:

However, [the veteran's] symptoms of 
anxiety and symptoms of nightmares and 
flashbacks have been present since the 
time he was in the service in 1969 when 
the record shows he was anxious, having 
nightmares and having feelings of killing 
of himself or others throughout the 
years.  The symptoms have been 
persistent, nightmares, which are not 
particularly pathognomonic of drug 
induced psychosis, but certainly carry 
weight in terms of the fact of the 
original anxiety early on in the service 
by the navy physician and the reason for 
psychiatric consultation in 1969.  Since 
those symptoms of anxiety have remained, 
over the years until today, I think this 
makes a good case for service-connection 
for anxiety disorder not otherwise 
specified, anxiety driven, but do not 
meet the criteria of post-traumatic 
stress disorder.

In short, the March 2000 VA examiner has related that the 
veteran's symptoms of anxiety and flashbacks had been present 
for years, started in service, and were consistent with a 
diagnosis of anxiety disorder, not otherwise specified, and 
service-connected by the very fact that it started in service 
in 1969.

Based on a review of the record, the Board finds that service 
connection for an acquired psychiatric disorder (anxiety 
disorder) is warranted.  While the veteran's service medical 
records do not specifically document an Axis I psychiatric 
disorder, the March 2000 VA examiner's opinion linking the 
veteran's anxiety disorder to service was based, in part, on 
a thorough review of the service medical records, as he 
referenced them several times in his opinion.  The Board 
finds the comprehensive and detailed nature of the March 2000 
examination to be persuasive.  The March 2000 VA examiner did 
more, however, than simply give an opinion; he also provided 
a well-reasoned rationale for his opinion.

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  The March 2000 VA 
examiner specifically indicated that the veteran did not 
suffer from PTSD.  Further, inasmuch as the veteran has not 
submitted evidence showing that he engaged in combat and his 
PTSD symptoms have not been attributed to a verified in-
service stressor, the Board finds that the preponderance of 
the evidence would be against the veteran's claim for 
entitlement to service connection for PTSD at this time.

In short, a VA physician has indicated that the veteran's 
anxiety disorder is related to his military service.  As 
such, the Board finds that service connection for an anxiety 
disorder is warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an anxiety disorder is 
granted.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

